Bao, Chief Judge:
The claim in the protest listed above consists of nonornamented men’s or boys’ car coats, which were assessed with duty at the rate of 30, per centum ad valorem as other rainwear of textile materials, and rubber or plastics under item 376.58 of the Tariff Schedules of the United States.
It is claimed in said protest that the merchandise is properly dutiable at the rate of 20 per centum ad valorem as other men’s or boys’ wearing apparel, not ornamented, under item 380.90 of said tariff schedules.
■ This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG (Comm. Spec’s Initials) by Commodity Specialist George Gaines (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 30 per centum ad valorem within item 376.58, TSUS, consist of non-ornamented men’s or boys’ car coats of man-made fibers, laminated with rubber, which are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s or boys’ wearing apparel.
That it is claimed that said car coats are properly classifiable at 20 per centum ad valorem within item 380.90, TSUS.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked “A” and checked GG as afore*217said, to be dutiable at the rate of 20 per centum ad valorem under item 380.90 of said tariff schedules as other men’s or boys’ wearing apparel, not ornamented. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.